NOTICE OF ALLOWABILITY
Allowable Subject Matter
Claims 1-12 are allowed.  
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Nakano (US 2011/0017998) in view of Tanaka (US 2005/0012143) in view of Sundaram (US 2016/0203972), as set forth in the Office action mailed on 12/09/2021.
With respect to claims 1-6 and 8-10, the prior art of record neither anticipates nor renders obvious all the limitations of the base claim 1, including: a gate electrode including a SiC layer and a metal layer disposed on the SiC layer, wherein the SiC layer including a p-type impurity, 3C-SiC and 4H-SiC.
With respect to claims 7 and 11-12, the prior art of record neither anticipates nor renders obvious all the limitations of the base claim 7, including: a gate electrode including a p-type impurity, 3C-SiC and 4H-SiC, wherein the gate electrode is formed under a temperature of equal to or more than 1000oC and equal to or less than 1200oC.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Abul Kalam, whose telephone number is (571)272-8346.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABUL KALAM/Primary Examiner, Art Unit 2829